t c memo united_states tax_court david isaac plotinsky petitioner v commissioner of internal revenue respondent docket no filed date david isaac plotinsky pro_se kelly r morrison-lee for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issue for decision is whether petitioner is entitled for his taxable_year to exclude from gross_income under sec_102 a dollar_figure of a certain loan of petitioner that the creditor discharged we hold that he is not findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioner resided in washington d c at the time he filed the petition in this case during through petitioner financed a portion of his college education through a federal loan with united student aid funds inc petitioner’s college loan during through petitioner financed a portion of his law school education with several federal loans with access group petitioner’s law school loans we shall refer collectively to petitioner’s college loan and petitioner’s law school loans as petitioner’s federal student loans as part of its business key bank usa american education services aes offered to consolidate student loans like peti- tioner’s federal student loans as an incentive designed to induce individuals with student loans to consolidate those loans with aes aes offered an on-time payment incentive program aes’s incentive program pursuant to aes’s incentive program if an 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure individual were to consolidate the individual’s student loans by taking out a loan from aes aes loan and the individual were to make consecutive on-time monthly payments on the aes loan aes would discharge a portion of that loan petitioner was aware of aes’s incentive program when in date after graduating from law school he consolidated petitioner’s federal student loans through aes petitioner’s consolidated student_loan the promissory note and the repay- ment schedule that petitioner signed and that evidenced peti- tioner’s consolidated student_loan did not address any incentive program with respect to the repayment of that loan during the year at issue petitioner’s employer the united_states house of representatives made dollar_figure of payments on petitioner’s behalf on petitioner’s consolidated student_loan during that year petitioner did not make any additional payments on that loan in pursuant to aes’s incentive program and as a result of consecutive on-time payments having been made on peti- tioner’s consolidated student_loan aes discharged dollar_figure of that loan aes issued form 1099-c cancellation of debt form 1099-c to petitioner for his taxable_year that form showed dollar_figure as the amount of debt canceled the instruc- tions to the form 1099-c that aes sent to petitioner stated in pertinent part generally if you are an individual you must include the canceled amount on the ‘other income’ line of form_1040 however some canceled debts are not includible in your income petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year petitioner’s return in that return petitioner reported gross_income of dollar_figure that did not include the dollar_figure of petitioner’s consolidated student_loan that aes discharged petitioner attached to petitioner’s return a document petitioner’s attachment to petitioner’s return that stated in pertinent part i received a form 1099-c from aes graduate professional loan services aes which stated a cancellation of debt in the amount of dollar_figure i am not reporting this amount as income because it is my reading of internal_revenue_service pub pincite that this cancellation constitutes a gift rather than income aes is the lender with which i consolidated my law school loans approximately three years ago as an incentive to select aes as my lender aes offered a reduction in the total amount of my loans and it is this offer that forms the entire basis for the debt_cancellation of dollar_figure the offer was contingent upon my making consecutive on-time monthly payments and now that this has been achieved the debt cancella- tion is locked in on date respondent issued a notice of defi- ciency to petitioner for his taxable_year in that notice respondent determined to include in gross_income the dollar_figure of petitioner’s consolidated student_loan that aes discharged opinion petitioner bears the burden of proving that the determina- tion in the notice is erroneous see rule a 290_us_111 that this case was submit- ted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir it is petitioner’s position that he is entitled for his taxable_year to exclude from gross_income under sec_102 dollar_figure of petitioner’s consolidated student_loan that aes discharged in that year sec_61 defines the term gross_income broadly to mean all income from whatever source derived generally income from the discharge_of_indebtedness is includible in gross_income sec_61 there are however certain exceptions to that general_rule one of those exceptions on which petitioner relies is found in sec_102 as pertinent here sec_102 2we presume that respondent rounded down to the nearest dollar the dollar_figure shown in the form 1099-c for conven- ience when referring to the amount of petitioner’s consolidated student_loan that aes discharged in we shall hereinafter round that amount down to the nearest dollar 3petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 excludes from gross_income the value of property acquired by gift if the discharge of a loan constitutes a gift from the creditor to the debtor the debtor has no income as a result of that discharge see id in support of petitioner’s position under sec_102 petitioner relies on 318_us_322 and argues that because aes received nothing from petitioner in return for its discharge of dollar_figure of petitioner’s consolidated student_loan the amount discharged was a gift from aes to him according to petitioner the cancellation of a portion of petitioner’s debt by aes falls squarely under the supreme court’s definition of a gift as a release of something to the debtor for nothing 318_us_322 regardless of the aes on time incentive program petitioner was already under an independent obligation under the terms of his loan agreement with aes to make continual timely payments because the on time incentive merely cancelled a portion of petitioner’s debt for doing something that he was already contractually obligated to do anyway the cancellation of debt was a release of something to the debtor for nothing and therefore can only be construed as a gift petitioner’s reliance on helvering v am dental co supra to support his position under sec_102 is misplaced in contrast to the finding in that case that there was a release of something to the debtor the taxpayer for nothing id pincite we find on the record before us that petitioner has failed to carry his burden of establishing that aes’s discharge of dollar_figure of petitioner’s consolidated student_loan pursuant to aes’s incentive program was a release of something to the debtor petitioner for nothing id indeed we have found on that record that aes offered aes’s incentive program in order to induce individuals like petitioner to consolidate their student loans with aes we have also found on the record before us that in pursuant to aes’s incentive program and as a result of consecutive on-time payments having been made on petitioner’s consolidated student_loan aes discharged dollar_figure of that loan as petitioner acknowledged in petitioner’s attachment to peti- tioner’s return as an incentive to select aes as my lender aes offered a reduction in the total amount of my loans and it is this offer that forms the entire basis for the debt_cancellation of dollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that aes received nothing from petitioner in return for its discharge of dollar_figure of petitioner’s consolidated student_loan even if we had found that aes received nothing in return for its discharge of dollar_figure of petitioner’s consolidated student_loan petitioner’s reliance on helvering v am dental co supra nonetheless would be misplaced in that case the tax- payer owed delinquent rent to his lessor and delinquent interest to his creditors id pincite the taxpayer’s lessor dis- charged a portion of that delinquent rent and the taxpayer’s creditors discharged all of that delinquent interest id the taxpayer argued that the discharged rent and the discharged interest constituted gifts under sec_22 of the revenue act of a predecessor of sec_102 id pincite the supreme court of the united_states supreme court held that the taxpayer’s discharged rent and discharged interest constituted gifts under sec_22 of the revenue act of id pincite in so holding the supreme court explained that the for- giveness was gratuitous a release of something to the debtor for nothing and sufficient to make the cancellation here gifts within the statute sec_22 of the revenue act of id however in 336_us_28 the supreme court clarified what it said in helvering v am dental co supra and the meaning of the term gift in sec_22 of the revenue act of and sec_22 of the code in jacobson the taxpayer acquired a 99-year sec_22 of the revenue act of ch 49_stat_1657 was reenacted in the revenue act of ch sec_22 52_stat_458 and was codified as sec_22 of the internal_revenue_code_of_1939 code ch 53_stat_10 the revenue act of ch sec_111 56_stat_809 made changes not pertinent here to sec_22 of the code sec_22 of the code as amended by the revenue act of was reenacted with changes not pertinent here as sec_102 of the internal_revenue_code of code ch 68a stat sec_102 of the code was reenacted with no changes as sec_102 of the internal_revenue_code_of_1986 tax_reform_act_of_1986 publaw_99_514 100_stat_2095 5see supra note leasehold interest in certain property and the improvements on that property id pincite several years later the taxpayer borrowed money from a bank id as security for that loan the taxpayer executed bonds secured_by a_trust deed on his leasehold interest and the improvements thereon id certain persons bondholders purchased those bonds id pincite there- after the value of the taxpayer’s leasehold interest and the improvements thereon sharply declined and the taxpayer who was solvent although in difficult financial circumstances repur- chased at less than face value his bonds from the bondholders id pincite the issue presented in jacobson was whether the difference between the face value of each of the bonds over the amount that the taxpayer paid to each bondholder was a gift to the taxpayer by each bondholder under sec_22 of the revenue act of for one of the years involved in jacobson and under sec_22 of the code for the remaining two years involved in jacobson id pincite the supreme court held that no gifts occurred under that section id pincite in so holding the supreme court reasoned that there was no gift under sec_22 of the revenue act of and sec_22 of the code unless the facts established that the transferor intended to make a gift id pincite according to the supreme court there was no suggestion in the evidence or the findings that any bondholder was acting from any interest other than his own each transaction was a sale the seller sought to get as high a price as he could for the bond and the buyer sought to pay as low a price as he could for the same bond if the transaction had been com- pletely on the open market through a stock exchange the conduct and intent of each party could have been the same and there would have been little if any basis for any claim that the respondent’s gain was not taxable_income the mere fact that the seller knew that he was selling to the maker of the bond as his only available market did not change the sale into a gift in the absence of proof to the contrary the intent of the seller may be assumed to have been to get all he could for his entire claim although the sales_price was less than the face of the bond and less than the original issuing price of the bond there was nothing to indicate that the seller was not getting all that he could for all that he had there is nothing in the evidence or findings to indicate that he intended to transfer or did transfer something for nothing the seller did not first release the maker from a part of the maker’s obligation and having made the maker a gift of that release then sell him the balance of the bond or vice versa if the seller actually had intended to give the maker some gift the natural reflection of that gift would have been a credit on the face of the bond or at least some record or testimony evidencing the release it is quite possible that a bondholder might make a gift of an entire bond to anyone including the maker of it the facts and findings in this case do not establish any such intent of the seller to make a gift in contradiction of the natural implications arising from the sales and assign- ments which he made it is conceivable although hardly likely that a bondholder in the ordinary course of business and without any express release of his debtor might have sold part of his claims on the bonds he held at the full face value of those parts and then have made a gift of the rest of his claims on those bonds to the same debtor for nothing it is that kind of extraordinary transaction that the respon- dent asks us as a matter of law to read into the simple sales which actually took place and from which he derived financial gains we are unable to do so on the findings before us id pincite in 363_us_278 the supreme court further clarified the meaning of the term gift in sec_22 of the code duberstein involved two consolidated cases id pincite in one of those cases the taxpayer mr duberstein was president of a company that had done business for a number of years with another company mohawk metal corporation mohawk id pincite from time to time the president of mohawk mr berman asked mr duberstein whether he knew of potential customers for mohawk’s products and mr duberstein provided mr berman with some names id thereafter mr berman telephoned mr duberstein and told him that the information that mr duberstein gave mr berman regarding poten- tial customers had been so helpful that he wanted to give mr duberstein a present id mr duberstein told mr berman that he owed him nothing id mr berman insisted that mr duberstein accept a cadillac as a gift from mohawk and mr duberstein ultimately relented and accepted the cadillac id pincite mr duberstein excluded the cadillac from his gross_income as a gift under sec_22 of the code id pincite the commissioner of internal revenue commissioner deter- mined that the value of the cadillac was includible in mr duberstein’s gross_income id the tax_court of the united_states the predecessor of this court upheld that determination 6see supra note id the united_states court_of_appeals for the sixth circuit_court of appeals for the sixth circuit disagreed and reversed the decision for the commissioner of the tax_court of the united_states id the supreme court reversed the judgment of the court_of_appeals for the sixth circuit id pincite in the other case involved in duberstein the taxpayer mr stanton had been employed by trinity church trinity for approximately ten years when its board_of directors trinity’s board terminated the treasurer of trinity operating co trea- surer trinity’s wholly owned subsidiary that managed its real_estate holdings id pincite at a special meeting of trinity’s board mr stanton asked trinity’s board to reconsider the treasurer’s termination id pincite the minutes from that meeting reflected that ‘resentment was expressed as to the presumptuous suggestion that the action of the board taken after long deliberation should be changed ’ id trinity’s board however did give the treasurer the opportunity to resign rather than be discharged id when the treasurer did not resign trinity’s board terminated his employment id in a resolution trinity’s board agreed to pay the treasurer six months’ salary id pincite thereafter mr stanton submit- ted his resignation in order to avoid any such embarrassment or question at any time as to his willingness to resign if the board desired id pincite trinity’s board did not accept his resignation id mr stanton again submitted his resignation the following week and trinity’s board accepted it id after mr stanton’s resignation trinity’s board passed a resolution that stated in pertinent part ‘in appreciation of the services rendered by mr stanton a gratuity is hereby awarded to him of twenty thousand dollars payable to him in equal installments of two thousand dollars at the end of each and every month’ id pincite after trinity’s board passed the resolution regarding mr stanton a member of that board stated we were all unanimous in wishing to make mr stanton a gift id pincite mr stanton excluded the total amount of the payments from his gross_income as a gift under sec_22 of the code id pincite the commissioner determined that that total amount was includible in mr stanton’s gross_income id mr stanton paid the tax attributable to that determination and commenced suit for a refund in the united_states district_court for the eastern district of new york district_court id the district_court held that the total amount of payments to mr stanton constituted a gift under sec_22 of the code id the united_states court_of_appeals for the second circuit_court of appeals for the second circuit disagreed and reversed the judgment of the district_court id the supreme court vacated the judgment of the court_of_appeals for the second circuit and remanded the case to the district_court for further proceedings not inconsistent with this opinion id pincite in considering the issue under sec_22 of the code presented in each of the cases involved in duberstein the supreme court set forth the principles under which each of those issues was to be resolved according to the supreme court the statute sec_22 of the code does not use the term gift in the common-law sense but in a more colloquial sense this court has indicated that a voluntarily executed transfer of property by one to another without any consideration or compensa- tion therefor though a common-law gift is not neces- sarily a gift within the meaning of the statute for the court has shown that the mere absence of a legal or moral obligation to make such a payment does not estab- lish that it is a gift 279_us_716 and impor- tantly if the payment proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature 302_us_34 it is not a gift a gift in the statu- tory sense on the other hand proceeds from a de- tached and disinterested generosity 351_us_243 out of affection respect admiration charity or like impulses robertson v united_states u s and in this regard the most critical consid- eration is the transferor’s intention 302_us_34 what controls is the intention with which payment however voluntary has been made id pincite dis- senting opinion the government says that this intention of the transferor cannot mean what the cases on the common-law concept of gift call donative_intent with that we are in agreement for our decisions fully support this moreover the bogardus case itself makes it plain that the donor’s characterization of his action is not determinative--that there must be an objective inquiry as to whether what is called a gift amounts to it in reality fn refs omitted id pincite in the case involving mr duberstein the supreme court applied the above-quoted principles and concluded we are in agreement on the evidence we have set forth that it cannot be said that the conclusion of the tax_court was clearly erroneous it seems to us plain that as trier of the facts it was warranted in conclud- ing that despite the characterization of the transfer of the cadillac by the parties and the absence of any obligation even of a moral nature to make it it was at bottom a recompense for duberstein’s past services or an inducement for him to be of further service in the future we cannot say with the court_of_appeals that such a conclusion was mere suspicion on the tax court’s part id pincite in the case involving mr stanton the supreme court applied the above-quoted principles and concluded it is critical here that the district_court as trier of fact made only the simple and unelaborated finding that the transfer in question was a gift to be sure conciseness is to be strived for and prolixity avoided in findings but there comes a point where findings become so sparse and conclusory as to give no revelation of what the district court’s concept of the determining facts and legal standard may be such conclusory general findings do not consti- tute compliance with rule 52’s direction to find the facts specially and state separately conclusions of law thereon while the standard of law in this area is not a complex one we think the unelaborated finding of ultimate fact here cannot stand as a fulfillment of these requirements it affords the reviewing court not the semblance of an indication of the legal standard with which the trier of fact has 7in referring to rule the supreme court was referring to fed r civ p a in effect when the district_court entered its judgment that rule was amended with changes not pertinent here see fed r civ p a approached his task for all that appears the dis- trict court may have viewed the form of the resolution or the simple absence of legal consideration as conclu- sive while the judgment of the court_of_appeals cannot stand we think there must be further proceedings in the district_court looking toward new and adequate findings_of_fact fn ref omit- ted id pincite in relying solely on 318_us_322 to support his position that aes’s discharge of dollar_figure of petitioner’s consolidated student_loan constituted a gift under sec_102 petitioner fails to acknowledge that the supreme court in commissioner v jacobson u s pincite and commissioner v duberstein u s pincite requires us to consider aes’s intention in discharging dollar_figure of petitioner’s consolidated student_loan we shall do so now we have found that aes offered aes’s incentive program in order to induce individuals like petitioner to consolidate their student loans with aes we have also found that in pursu- ant to aes’s incentive program aes discharged dollar_figure of peti- tioner’s consolidated student_loan because consecutive on-time payments had been made on that loan on the record before us we find that aes did not intend to discharge dollar_figure of petitioner’s consolidated student_loan out of detached and disinterested generosity 351_us_243 or out of affection respect admiration charity or like im- pulses 343_us_711 see commissioner v duberstein supra pincite on that record we further find that petitioner has failed to carry his burden of establishing that in discharging dollar_figure of petitioner’s consoli- dated student_loan aes intended to make a gift to him based upon our examination of the entire record before us we find that the dollar_figure of petitioner’s consolidated student_loan that aes discharged is not excludable for his taxable_year from his gross_income under sec_102 on that record we further find that petitioner must include for that year that amount in his gross_income we have considered all of the parties’ respective conten- tions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot 8in making our findings regarding aes’s intention in dis- charging dollar_figure of petitioner’s consolidated student_loan we have not relied merely on the form 1099-c that aes issued to petitioner and that showed dollar_figure as the amount of debt canceled we have relied upon the entire record before us in making those findings 9on brief petitioner further argues that even if we were to find that the dollar_figure of petitioner’s consolidated student_loan that aes discharged is includible in his gross_income he should recognize that income over the remaining life of petitioner’s consolidated student_loan we reject that argument income from the discharge_of_indebtedness is income for the year in which the indebtedness is discharged sec_61 see 116_tc_63 to reflect the foregoing decision will be entered for respondent
